Citation Nr: 0314020	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  96-45 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Evaluation of the veteran's right (major) middle and ring 
finger trigger release residuals and ring finger fracture 
residuals, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from October 1964 to August 
1995.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Baltimore, Maryland, Regional Office (RO) which, in pertinent 
part, established service connection for right (major) middle 
and ring finger trigger release residuals and ring finger 
fracture residuals and assigned a noncompensable evaluation 
for those disabilities.  In June 1998, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  
In October 1998, the Board remanded the veteran's claim to 
the RO for additional action.  

In October 2001, the RO increased the evaluation for the 
veteran's right middle and ring fingers disabilities from 
noncompensable to 10 percent.  In June 2002, the Board 
determined that additional development of the record was 
needed.  The veteran did not respond to the Board's 
development request.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected right 
middle and ring fingers disabilities.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as evaluation of the veteran's 
right (major) middle and ring finger trigger release 
residuals and ring finger fracture residuals.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  


REMAND

The statutes and regulations governing the adjudication of 
claims for Department of 


Veterans Affairs (VA) benefits have recently been amended.  
The amended statutes direct that, upon receipt of a complete 
or substantially complete application, the VA shall notify 
the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The veteran's 
claim has not been considered under the amended statutes and 
regulations.  The United States Court of Appeals for the 
Federal Circuit has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, the claim 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In July 2002, the Secretary of the VA amended the portions of 
the Schedule For Rating Disabilities applicable to finger 
disabilities.  The Board observes that the evaluation of the 
veteran's right (major) middle and ring finger trigger 
release residuals and ring finger fracture residuals have not 
been reviewed by the RO under the new regulation.  
Accordingly, this case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should then readjudicate the 
evaluation of the veteran's right (major) 
middle and ring finger trigger release 
residuals and ring finger fracture 
residuals with express consideration of 
the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5219, 5223 (2002 as 
amended).  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and his representative 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


